Case 2:21-cv-00042-SPC-NPM Document 27 Filed 02/23/21 Page 1 of 2 PageID 543




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

2950 SUMMER SWAN LAND
TRUST, BY: BLACKROCK ASSET
MANAGEMENT, LLC, AS                       Case No: 2:21-CV-00042-JLB-NPM
TRUSTEE,
                                          (Formerly Desoto County Circuit Court
      Plaintiff,                          Case No. 2020-CA-433)

vs.

DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS TRUSTEE
FOR INDYMAC INDX MORTGAGE
LOAN TRUST 2007-AR1,
MORTGAGE PASS-THROUGH
CERTIFICATES SERIES 2007-AR1,

      Defendant.



                   JOINT NOTICE OF A RELATED ACTION

      Under Local Rule 1.07(c), “lead counsel has a continuing duty to notify the

judge of a related action pending in the Middle District or elsewhere.” But for

removal cases, the parties need not identify the original state-court proceeding in

this Notice.

      Counsel and unrepresented parties must also inform the Court about any

related cases previously filed with any court or administrative agency. And counsel

and unrepresented parties have a continuing duty to promptly inform the Court of

any newly filed similar or successive cases by filing an Amended Notice.
Case 2:21-cv-00042-SPC-NPM Document 27 Filed 02/23/21 Page 2 of 2 PageID 544




      Plaintiff certifies that the above-captioned case:

         IS NOT related to any pending or closed civil or criminal case filed with
  ☒
         this Court, or any other federal or state court, or administrative agency.


/s/ Lior Segal
Lior Segal, Esq.
Florida Bar No. 37837
SEGAL & SCHUH LAW FIRM, P.L.
18167 U.S. Highway 19 North, Suite 100
Clearwater, FL 33764
(727) 824-5775
lee@segalschuh.com

Defendant certifies that the above-captioned case:

  ☒      IS related to pending or closed civil or criminal case(s) previously filed in
         this Court, or any other federal or state court, or administrative agency as
         indicated below:

         In each case listed on the attached spreadsheet, the Complaints are
         virtually identical. See spreadsheet, attached hereto as Exhibit “A”.

/s/ Beth A. Norrow
Beth A. Norrow, Esq.
Florida Bar No. 061497
GREENBERG TRAURIG, P.A.
777 S. Flagler Drive, Suite 300 East
West Palm Beach, FL 33401
Telephone: (407) 418-2345
norrowb@gtlaw.com




                                           2
